Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



DETAILED ACTION


This Office Action is in response to applicants’ amendment filed on September 3, 2021. 



Response to Amendment


Applicant has amended claims 1, 7 and 8; and claims 1-18 are pending.






Allowable Subject Matter


Claims 1-18 are allowed.


The following is an examiner’s statement of reasons for allowance:

In interpreting the currently amended claims, in light of the specification, the Examiner finds the claimed invention to be patentable distinct from the prior art of records.

	Cortes et al. (U.S. PGPUB No. 2007/0206620 A1) teaches a prioritizing session 
initiation protocol ("SIP") messages.  More specifically, in one embodiment, there is provided a method of prioritizing SIP messages in a network, the method comprising receiving SIP messages in a first order from one or more other servers of the network, wherein each of the received SIP messages comprises one or more priority indicators, scheduling the received SIP messages into a second order based on one or more of the priority indicators, and processing the scheduled SIP messages in the second order [10].

Bencheikh et al. (U.S. PGPUB No. 2009/0013078 A1) teaches session registration process, the proxy server captures and stores session context data by leveraging the content of the registration messages and wherein the session context data stored at the proxy server, the messages between the proxy server and the communications terminal may omit some or all of the session context data (Abstract).


	Bunch et al. (U.S. PGPUB No. 2013/0212298 A1) teaches a method of processing Session Initiation Protocol (SIP) signalling messages in a telecommunications network comprising a plurality of SIP network elements, the method comprising, at a SIP network element [37].

However, the prior art of records fail to teach or suggest individually or in combination a session initiation protocol (SIP) proxy server connected to an originating-side network to which a forking-non-compatible originating-side terminal belongs and an incoming-side network to which a plurality of forking-compatible incoming-side terminals belong, the SIP proxy server comprising: a forking termination unit, including one or more processors, configured to, in response to receiving an Initial INVITE request message from the originating- side network, transmit the Initial INVITE request message to the incoming-side network, in response to receiving an 18X response message from the incoming-side network at a first time, in a case where the 18X response message received at the first time includes session description protocol (SDP) answer data, transmit the 18X response message including the SDP answer data to the originating-side network, and in a case where the 18X response message received at the first time does not include SDP answer data, transmit the 18X response message to the originating-side network, establish an originating-side early dialog between the SIP proxy server and the originating-side network and establish a first incoming-side early dialog , and in response to receiving an 18X response message from the incoming-side network at a second time, establish a second incoming-side early dialog corresponding to an incoming-side terminal that is a transmission source of the 18X response message received at the second time.  Similar limitations are presented with independent Claims 1, 7 and 8.  Dependent claims 2-6, 9-18 further limit the allowed independent claims 1, 7 and 8, therefore, they are also allowed.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Razu A Miah whose telephone number is (571)270-5433.  The examiner can normally be reached on M-F, 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing Chan can be reached on 27493.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 



/RAZU A MIAH/Primary Examiner, Art Unit 2441